Case 1:18-cr-00529-JFK Document 77 Filed 12/28/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

   

UNITED STATES OF AMERICA 7 BALE Boe
-against- No. 18 Cr. 529 (JFK)
CIMMIE WRIGHT, ORDER
Defendant.
a ee ee EE ee x

JOHN F. KEENAN, United States District Judge:

The Government is directed to file its response to
Defendant Cimmie Wright’s pro se motion for compassionate
release, (ECF No. 75), by no later than January 15, 2021. The
Government is further directed to mail a copy of its response to
Wright at that time. Wright shall have 30 days from the date on
which he is served with the Government’s opposition to file a
response. Absent further order, the motion will be considered
fully submitted as of that date.

The Clerk of Court is respectfully directed to
electronically notify the Criminal Division of the U.S.
Attorney’s Office for the Southern District of New York that
this Order has been issued. The Court will mail a copy of this
Order to Wright today.

SO ORDERED.

, ;
Dated: New York, New York ¢ AC J
December 28, 2020 K hu) feeb

John F.’ Keenan
United States District Judge

 

 
